Filed 11/21/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 209







Lorne C. Sateren, 		Plaintiff and Appellee



v.



Marilyn L. Sateren, 		Defendant and Appellant







No. 20130220







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Joel D. Medd, Judge.



AFFIRMED.



Per Curiam.



Patti Jo Jensen, P.O. Box 386, East Grand Forks, Minn. 56721-0386, for plaintiff and appellee; submitted on brief.



Jacey L. Johnston, 221 South 4th Street, Grand Forks, N.D. 58201, for defendant and appellant; submitted on brief.

Sateren v. Sateren

No. 20130220



Per Curiam.

[¶1]	Marilyn Sateren appeals from a district court order entered after our remand in 
Sateren v. Sateren
, 2013 ND 12, ¶ 1, 826 
N.W.2d
 303, explaining and reaffirming an earlier order denying reallocation of marital property and debt in a divorce case.  Because the court’s findings of fact are not clearly erroneous and the court did not abuse its discretion in refusing to grant her request for N.D.R.Civ.P. 60(b) relief from the divorce judgment, we summarily affirm under N.D.R.App.P. 35.1(a)(2) and (4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner